Gantt, P. J.
This is an action of ejectment for forty acres of land in Scotland county, off of the east end of the north half of the northwest quarter of section 3, in township 64, range 10, Plaintiff ’ s claim is based on a tax deed that has been considered in the case of Pitkin v. Richard H. Shacklett, ante, p. 571.
The same defense is made in this as was in that. The circuit court correctly found for defendant, as to the possession. The claim is now made that the court should at least have allowed the purchase money paid at the tax sale, and the subsequent taxes, etc. The circuit court for the reasons given in Pitkin v. Shacklett, supra, should have allowed plaintiffs in this case the proper proportion of the purchase money paid for the eighty-four acres at the tax sale and of the subsequent taxes.
For failure to do this, the judgment is reversed and cause remanded with directions to the circuit court to enter judgment in accordance with this opinion. All concur.